The judgment of the court was pronounced by
Rost, J.
We take the facts of this case as found by the district judge. Under the evidence and the act of 1834, we are bound to presume that the slave was affected with a diarrhoea at the time of the sale, but the immediate cause of his death was the cholera. The death was caused by a disease which did not ekist at the time of the sale, and the question is whether the defendant is liable on his warranty, because another disease which existed at that time predisposed the slave to the epidemic disease of which he died.
We think that there is nothing in the law which authorizes the warranty to be thus extended from one disease to another, and that, as bad faith on the part of the defendant is neither alleged nor shown, the question must be answered in the negative.
As diarrhoea predisposes to cholera, intemperance predisposes to disease of the lungs. It would be strange if after a slave died of consumption, the sale was rescinded because he was a drunkard when sold.
The plaintiff’s witnesses have misstated dates and evidently exaggerated the facts to her advantage, but even on their evidence, the judgment cannot, in the opinion of a majority of ’the court, be sustained.
*755It is ordered, adjudged and decreed, that the judgment of the court below be reversed, and that there be judgment in favor of the defendant, with costs in both courts.